DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000).
Regarding claim 1, Xu teaches a method of preparing a chrome substrate for application of a polymer coating, wherein the polymer is tinted and chromium is electroplated on the substrate (abstract, column 6 lines 7-10, and column 3 lines 35-36) (a method of manufacturing a tinted metal plated substrate). Xu teaches to apply a tinted polymer layer onto an acid treated chrome plated layer on a substrate (column 3 lines 35-45; column 6 lines 7-10). The acid treated chrome layer is considered to read on the limitation of the activated metal layer because the acid treatment activate the surface to promote adhesion and adhesive durability between the treated chrome surface and the subsequently applied polymer coating. 

Regarding claim 2, Xu teaches the polymer layer is tinted polyurethane layer (column 6 lines 1-8).
Regarding claim 6, Xu teaches the metal plated substrate is a chrome plated metallic substrate (column 6 lines 56-60).
Regarding claim 7, Xu teaches the metal plated substrate is a chrome plated polymer substrate (column 6 lines 56-60).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) as applied to claims 1-2 and 6-7 above, and further in view of Carroll (US20140170419).

Regarding claim 4, Xu in view of Limerkens teaches all the limitations of this claim except the activated metal layer is a plasma activated chromium layer. Xu teaches the layer is activated chromium layer (column 3 lines 35-45). However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted 
Regarding claim 5, Xu in view of Limerkens teaches all the limitations of this claim except the activated metal layer is a plasma activated chromium layer. Xu teaches the layer is activated chromium layer (column 3 lines 35-45). However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). Carroll further teaches the activated metal layer is free of a coupling agent (paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) as applied to claims 1-2 and 6-7 above, and further in view of Kinsler (US20180337460). 
Regarding claims 8-10, Xu teaches the metal plated polymer substrate is chromed plated polymer substrate (column 6 lines 56-60), thus, Xu in view of Limerkens teaches all limitation of this claim, except the polymer substrate is thermoplastic polymer substrate. However, Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). Kinsler teaches the polymer substrate can is thermoplastic polymer substrate such as acrylonitrile butadiene styrene (ABS) (claim 9) or ABS-PC (polycarbonate) (claim 10) (paragraph 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ABS or ABS-PC thermoplastic as the substrate material as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches such thermoplastic material is plateable resins (paragraph 0021) and able to hold a shape or a structure (paragraphs 0022 and 0024) 
Regarding claim 11, Xu teaches the metal plated polymer substrate is chromed plated polymer substrate (column 6 lines 56-60), thus, Xu in view of Limerkens teaches all limitation of this claim, except the polymer substrate is thermoplastic polymer substrate. However, Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). Kinsler teaches the polymer substrate is nylon (paragraph 0024). It would have been obvious to one of ordinary skill in the art . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) as applied to claims 1-2 and 6-7 above, and further in view of Sugawara (US20120052319).
Regarding claims 12-13, Xu teaches the metal plated substrate is a chrome plated polymer substrate (column 6 lines 56-60) with an activated chromium layer column 3 lines 35-45; column 6 lines 7-10), thus, Xu in view of Limerkens teaches all limitations of this claim, except the additional metallic layer between the activated chromium layer and the polymer substrate. However, Sugawara teaches a method of a chrome-plated part represented by a decorative part of an automobile component (paragraph 0001). Sugawara teaches the substrate is first plated with a copper plating layer and then a nickel plating layer before the chromium plating layer is formed on the nickel plating layer (paragraphs 0028 and 0048) (claim 13 limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a copper and nickel plating layers on the substrate before the chromium plating layer is formed as suggested by Sugawara in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Sugawara teaches copper if formed as a base for the purpose of improvement of surface smoothness (paragraph 0048) and nickel serves to prevent detachment of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) as applied to claims 1-2 and 6-7 above, and further in view of Carroll (US20140170419) and Kinsler (US20180337460).
Regarding claim 14, Xu teaches the substrate is polymer substrate (column 6 lines 56-60) with a chromium layer and activated the chrome layer to form a chrome plated substrate with an activated chrome layer ((column 3 lines 35-45; column 6 lines 7-10), thus, Xu in view of Limerkens teaches all limitation this claim, except the polymer substrate is injected molded and the activation is performed by plasma. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with plasma to improve the adhesion of the coating (paragraphs 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.
.  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000), Carroll (US20140170419) and Kinsler (US20180337460) as applied to claims 1-2, 6-7 and 14 above, and further in view of Sugawara (US20120052319) and Meyer (US20120070249). 
Regarding claim 15, Xu in view of Limerkens Carroll and Kinsler teaches all limitations of this claim, except the cooper and nickel layers. However, Sugawara teaches a method of a chrome-plated part represented by a decorative part of an automobile component (paragraph 0001). Sugawara teaches the substrate is first plated with a copper plating layer and then a nickel plating layer before the chromium plating layer is formed on the nickel plating layer (paragraphs 0028 and 0048) (claim 13 limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a copper and nickel plating layers on the substrate before the chromium plating layer is formed as suggested by Sugawara in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view 
Regarding claim 16, Limerkens teaches the tinted polymer layer is injected molded. Kinsler further to injection mold the substrate of the chrome plating and a polymer cover layer on the chrome plating layer (paragraphs 0029 and 0035, see figure 3C-3D). Kinsler teaches to use the same injection molding machine for the two injections molding steps (paragraphs 0029, 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same injection molding machine as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) and Kinsler (US20180337460). 
Regarding claim 17, Xu teaches a method of preparing a chrome substrate for application of a polymer coating, wherein the polymer is tinted and chromium is electroplated on the substrate (abstract, column 6 lines 7-10, and column 3 lines 35-36) (a method of manufacturing a tinted metal plated substrate). Xu teaches to apply a tinted polymer layer onto an acid treated chrome plated layer on a substrate (column 3 lines 35-45; column 6 lines 7-10). The acid treated chrome layer is considered to read on the limitation of the activated metal layer because the acid treatment activate the surface to promote adhesion and adhesive durability between the treated chrome surface and the subsequently applied polymer coating. Xu teaches the substrate is polymer (column 6 lines 56-60).
Xu teaches the tinted polymer is polyurethane (column 5 line 59 to column 6 line 1)  but does not explicitly teaches the tinted polymer layer is applied by injection molding. However, Limerkens teaches a method of applying a cross-linkable elastomeric thermoplastic polyurethane (TPU) (abstract) and disclose to apply the TPU by injection molding (paragraph 0067, 0080) which is suitable for making protective coating for car (paragraphs 0016 and 0034) (Xu’s tinted polymer coating is intended to form a protective coating for automotive applications (column 2 lines 35-45)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Xu in view of Limerkens does not explicitly teach the substrate is injection molded. Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to injection molding the substrate as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches injection molding enable to form the substrate in various geometry and shape (paragraphs 0022 and 0024).  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) and Kinsler (US20180337460) as applied to claim 17 above, and further in view of Carroll (US20140170419).
Regarding claim 18, Xu teaches the substrate is polymer (column 6 lines 56-60).. Xu in view of Limerkens and Kinsler teaches all limitations of this claim, except the activation is performed by plasma and it’s free of coupling agent. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve 
Regarding claim 19, Xu teaches the substrate is polymer (column 6 lines 56-60) and the polymer layer is tinted polyurethane layer (column 6 lines 1-8), thus, Xu in view of Limerkens and Kinsler teaches all limitations of this claim, except the activation is performed by plasma. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). Carroll further teaches the activated metal layer is free of a coupling agent (paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000), Kinsler (US20180337460), Carroll (US20140170419), Sugawara (US20120052319) and Meyer (US20120070249).
Regarding claim 20, Xu teaches a method of preparing a chrome substrate for application of a polymer coating, wherein the polymer is tinted and chromium is electroplated on the substrate (abstract, column 6 lines 7-10, and column 3 lines 35-36) (a method of manufacturing a tinted metal plated substrate). Xu teaches to apply a tinted polymer layer onto an acid treated chrome plated layer on a substrate (column 3 lines 35-45; column 6 lines 7-10). The acid treated chrome layer is considered to read on the limitation of the activated metal layer because the acid treatment activate the surface to promote adhesion and adhesive durability between the treated chrome surface and the subsequently applied polymer coating. Xu teaches the substrate is polymer (column 6 lines 56-60).
Xu teaches the tinted polymer is polyurethane (column 5 line 59 to column 6 line 1)  but does not explicitly teaches the tinted polymer layer is applied by injection molding. However, Limerkens teaches a method of applying a cross-linkable elastomeric thermoplastic polyurethane (TPU) (abstract) and disclose to apply the TPU by injection molding (paragraph 0067, 0080) which is suitable for making protective 
Xu in view of Limerkens does not explicitly teach the substrate is injection molded. Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to injection molding the substrate as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches injection molding enable to form the substrate in various geometry and shape (paragraphs 0022 and 0024).  
Xu in view of Limerkens and Kinsler does not explicitly  the activation is performed by plasma. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). Carroll further teaches the activated metal layer is free of a coupling agent (paragraph 0028). It would have been obvious to one of ordinary skill in the art 
Xu in view of Limerkens Carroll and Kinsler does not explicitly teach the cooper and nickel layers. However, Sugawara teaches a method of a chrome-plated part represented by a decorative part of an automobile component (paragraph 0001). Sugawara teaches the substrate is first plated with a copper plating layer and then a nickel plating layer before the chromium plating layer is formed on the nickel plating layer (paragraphs 0028 and 0048) (claim 13 limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a copper and nickel plating layers on the substrate before the chromium plating layer is formed as suggested by Sugawara in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Sugawara teaches copper is formed as a base for the purpose of improvement of surface smoothness (paragraph 0048) and nickel serves to prevent detachment of the chrome plating layer (paragraph 0003) and the multilayer nickel layers provide corrosion resistance (paragraph 0049). Sugawara does not explicitly teach to form the copper layer onto the nickel layer before forming the chromium layer. However, Meyer teaches 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA LEUNG V LAW/Examiner, Art Unit 1717